          Case 1:19-cv-10256-GHW Document 118 Filed 12/20/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 12/20/2020
----------------------------------------------------------------- X
                                                                  :
  KALOMA CARDWELL,                                                :
                                                  Plaintiff,      :
                                                                  :          1:19-cv-10256-GHW
                              -v -                                :
                                                                  :               ORDER
                                                                  :
DAVIS POLK & WARDWELL LLP, et al.,                                :
                                               Defendants. :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court has received Defendants’ motion to seal, Dkt No. 103. Defendants have moved

to seal Exhibits 5 and 7 which contain third parties’ information, but did not provide affidavits

from those third parties. The original briefing schedule was not established with leeway to permit

third parties the opportunity to participate in the briefing of this motion. If any third party whose

information is subject to the motion to seal wishes to make a submission to the Court in

connection with the motion to seal, they may do so no later than December 29, 2020. Defendants

are directed to provide a copy of this order and the parties’ briefing to the relevant third parties.

SO ORDERED.
                                                                      _______________________________
Dated: December 20, 2020                                                  GREGORY H. WOODS
                                                                          United States District Judge
